DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The Double Patenting rejection set forth in paragraph 15 of the previous Office Action mailed 9 February 2021 is hereby withdrawn in response to applicants’ submission of a properly executed terminal disclaimer.

Allowable Subject Matter
Claims 1-11, 18, 19 and 27-34 are allowed. The following is an examiner's statement of reasons for allowance: The instantly claimed compounds of Formula IA, Formula IA-S and Formula IA-R are   neither disclosed nor fairly suggested by the closest prior art. The Examiner considers Thominet et al (US 4,401,822  08-1983) to represent the closest prior art. Thominet teaches (Abstract) N-(1-lower alkyl or alkenyl-2-pyrrolidinylmethyl)-2-lower alkoxy-4-amino-5-lower alkylsulphonyl-benzamides and derivatives thereof which have antiapomorphine and antiserotonin activity. Thominet teaches (Col. 6:47-48) the compound N-(1-ethyl 2-pyrrolidylmethyl) 2-methoxy 4-amino 5-ethylsulphonyl benzamide corresponding to amisulpride which upon N-monomethylation would produce the instantly claimed compounds of Formula IA. While such a methylation would be expected increase the lipophilicity of the compound and thus rd full para).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622